           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 1 of 26


     JOHN L. BURRIS, Esq., SBN 69888
 1   ADANTE D. POINTER, Esq., SBN 236229
     MELISSA NOLD, Esq., SBN 301378
 2
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Center
     7677 Oakport St., Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile:    (510) 839-3882
     John.Burris@johnburrislaw.com
 6   Adante.Pointer@johnburrislaw.com
     Melissa.Nold@johnburrislaw.com
 7
     Attorneys for Plaintiffs
 8

 9
                                UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     KORI MCCOY, individually and as Co-             )    Case No.:
     Successor-in-Interest to Decedent WILLIE        )
13
     MCCOY; MARC MCCOY, individually and             )
     as Co-Successor-in-Interest to Decedent         )
14
     WILLIE MCCOY; LOUIS MCCOY,                      )
                                                     )    COMPLAINT FOR DAMAGES FOR
15   individually and as Co-Successor-in-Interest
                                                     )    CIVIL RIGHTS VIOLATIONS
     to Decedent WILLIE MCCOY;                       )
16   SHAWNMELL MITCHELL, individually                )
     and as Co-Successor-in-Interest to Decedent     )
17   WILLIE MCCOY; and MARQUITA                           JURY TRIAL DEMANDED
                                                     )
     MCCOY, individually and as Co-Successor-        )
18
     in-Interest to Decedent WILLIE MCCOY,           )
                                                     )
19
                     Plaintiffs,                     )
                                                     )
20
     v.                                              )
                                                     )
21
     CITY OF VALLEJO, a municipal                    )
                                                     )
22   corporation; ANDREW BIDOU, in his
                                                     )
     official capacity as Chief of Police for the    )
23   City of Vallejo; GREG NYHOFF, in his            )
     official capacity as City Manager of the City )
24   of Vallejo; RYAN MCMAHON, individually )
     and in his capacity as a City of Vallejo Police )
25   Officer; MARK THOMPSON, individually )



                           COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                     -1
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 2 of 26


     and in his capacity as a City of Vallejo Police   )
 1   Officer; BRYAN GLICK, individually and in         )
     his capacity as a City of Vallejo Police          )
 2                                                     )
     Officer; ANTHONY ROMERO-CANO,
     individually and in his capacity as a City of     )
 3                                                     )
     Vallejo Police Officer; COLLIN EATON,
                                                       )
 4   individually and in his capacity as a City of     )
     Vallejo Police Officer; JORDAN PATZER,            )
 5   individually and in his capacity as a City of     )
     Vallejo Police Officer and DOES 1-50,             )
 6   inclusive.                                        )
                                                       )
 7                  Defendants.                        )
 8
                                             INTRODUCTION
 9
        1. This civil rights and wrongful death action arises out of the February 9, 2019 officer
10
     involved shooting of 20-year-old Willie McCoy, by six City of Vallejo Police Officers. On the
11
     date of the incident, Officers responded to a call about an unconscious man slumped over the
12
     steering wheel of his car, in the drive-thru of a fast food restaurant. Police received no reports of
13
     criminal activity related to the unconscious man. When officers arrived, they saw Mr. McCoy
14
     unconscious inside of his car.
15

16      2. Vallejo Police Officers Mark Thompson, Collin Eaton, Jordan Patzer, Bryan Glick,

17   Anthony Romero-Cano, and Ryan McMahon arrived on scene and found Mr. McCoy overtly

18   unconscious and obviously unaware of his surroundings. Officers allege that Mr. McCoy had a

19   handgun on his lap with the magazine removed. Officers did not follow proper policing
20   procedures and failed to take a position of safety or develop a plan to safely remove Mr. McCoy
21
     from the car, despite the fact that the passenger window was only covered by a thin piece of
22
     plastic. Instead, the Officers stood around the car and did not summon additional assistance or
23
     support. A-yet-to-be-identified Officer commanded his fellow officers to shoot Mr. McCoy if he
24
     moved and to not give Mr. McCoy a chance. Mr. McCoy began to rouse, scratched his shoulder
25
     and once again slumped forward towards his steering wheel in an unconscious state. Just as they


                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       -2
            Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 3 of 26


     had been commanded, the Officers opened fire on Mr. McCoy as soon as he began to rouse. The
 1
     Officers shot 55 rounds at the sleeping man, engaging in a violent one-sided gun battle that filled
 2

 3   Mr. McCoy’s body with dozens of bullet wounds leaving him dead in the driver’s seat of his car.

 4       3. The City of Vallejo has been ratifying a decades long pattern and practice of misconduct

 5   among its officers, for a myriad of violations, including, but not limited to: excessive force, false

 6   arrest, assault, battery, sexual assault, intentional infliction of emotional distress, negligent
 7   infliction of emotional distress, falsifying police reports and witness intimidation. Despite being
 8
     on notice of their well-documented history of violence and terror, the City of Vallejo refuses to
 9
     acknowledge or remedy their failure to supervise, discipline or retrain their officers. In fact,
10
     Vallejo’s City Manager and City Attorney have gone so far as to outright deny the well-
11
     documented history of undisciplined violence and incredulously blames the media for the Vallejo
12
     Police Department’s infamous reputation. The Vallejo Police Department’s unconstitutional
13
     policing has become so dire and widespread that the City’s residents live in terror of the police
14
     department. As a result of the City’s steadfast refusal to remedy the Vallejo Police Department’s
15

16   unconstitutional conduct, Plaintiffs request the Vallejo Police Department to be placed in federal

17   receivership.

18       4. Mr. McCoy leaves behind an outraged community and grieving siblings, who bring this

19   present action for violations of state and federal law.
20                                             JURISDICTION
21

22       5. This action arises under Title 42 of the United States Code, Section 1983. The unlawful

23   acts and practices alleged herein occurred in the City of Vallejo, County of Solano, California,

24   which is within this judicial district. Title 28 United State Code Section 1391 (b) confers venue

25   upon this Court.



                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                        -3
            Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 4 of 26



 1                                                PARTIES

 2
        6. Decedent, WILLIE MCCOY was unmarried and did not have any children at
 3
     the time of his death. Decedent’s parents predeceased him.
 4
        7. Plaintiff, KORI MCCOY, sues in his individual capacity as Decedent’s brother and
 5

 6
     in representative capacity as co-successor-in-interest to Decedent pursuant to California Code of

 7   Civil Procedure Sections 377.30 and 377.60.

 8      8. Plaintiff, MARC MCCOY, sues in his individual capacity as Decedent’s brother and

 9   in representative capacity as co-successor-in-interest to Decedent pursuant to California Code of

10   Civil Procedure Sections 377.30 and 377.60.
11
        9. Plaintiff, LOUIS MCCOY, sues in his individual capacity as Decedent’s brother and
12
     in representative capacity as co-successor-in-interest to Decedent pursuant to California Code of
13
     Civil Procedure Sections 377.30 and 377.60.
14
        10. Plaintiff, MARQUITA MCCOY, sues in her individual capacity as Decedent’s
15
     sister and in representative capacity as co-successor-in-interest to Decedent pursuant to
16
     California Code of Civil Procedure Sections 377.30 and 377.60.
17
        11. Plaintiff, SHAWNMELL MITCHELL, sues in her individual capacity as Decedent’s
18

19   sister and in representative capacity as co-successor-in-interest to Decedent pursuant to

20   California Code of Civil Procedure Sections 377.30 and 377.60.

21      12. Defendant CITY OF VALLEJO (hereinafter “City”) is, and at all times herein

22   mentioned, a municipal entity duly organized and existing under the laws of the State of
23   California. The Vallejo Police Department operates under the supervision of the City of Vallejo.
24
        13. Defendant ANDREW BIDOU (hereinafter ‘Chief’) was, and at all times mentioned
25
     herein, is the Chief of Police for the City of Vallejo and is sued in his official capacity. He is a


                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       -4
            Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 5 of 26


     final decision maker for the police department as he can make the final decisions about
 1
     discipline, training, supervision and development of constitutional policing.
 2

 3      14. Defendant GREG NYHOFF (hereinafter ‘City Manager’) was, and at all times mentioned

 4   herein, is the City Manager for the City of Vallejo and is sued in his official capacity. The City

 5   Manager is directly responsible for supervision of the Vallejo Police Department and the Chief

 6   of Police. He is a final decision maker for the police department as he can make the final
 7   decisions about discipline, training, supervision and development of constitutional policing.
 8
        15. Defendant RYAN MCMAHON was, and at all times mentioned herein, is a police officer
 9
     for the City of Vallejo and is sued in his individual and official capacity.
10
        16. Defendant MARK THOMPSON was, and at all times mentioned herein, is a police
11
     officer for the City of Vallejo and is sued in his individual and official capacity.
12
        17. Defendant JORDAN PATZER was, and at all times mentioned herein, is a police officer
13
     for the City of Vallejo and is sued in his individual and official capacity.
14
        18. Defendant BRYAN GLICK was, and at all times mentioned herein, is a police officer for
15

16   the City of Vallejo and is sued in his individual and official capacity.

17      19. Defendant ANTHONY ROMERO-CANO was, and at all times mentioned herein, is a

18   police officer for the City of Vallejo and is sued in his individual and official capacity.

19      20. Defendant COLLIN EATON was, and at all times mentioned herein, is a police officer
20   for the City of Vallejo and is sued in his individual and official capacity.
21
        21. Plaintiffs are ignorant of the true names and/or capacities of defendants sued herein as
22
     DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.
23
     Plaintiffs will amend this complaint to allege their true names and capacities when ascertained.
24
     Plaintiffs believe and allege that each of the DOE defendants is legally responsible and liable for
25




                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       -5
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 6 of 26


     the incident, injuries and damages hereinafter set forth. Each defendant proximately caused
 1
     injuries and damages because of their negligence, breach of duty, negligent supervision,
 2

 3   management or control and in violation of public policy. Each defendant is liable for his/her

 4   personal conduct, vicarious or imputed negligence, fault, or breach of duty, whether severally or

 5   jointly, or whether based upon agency, employment, ownership, entrustment, custody, care or

 6   control or upon any other act or omission. Plaintiffs will ask leave to amend this complaint
 7   subject to further discovery.
 8
        22. In doing the acts alleged herein, Defendants, and each of them acted within the course
 9
     and scope of their employment for the City of Vallejo.
10
        23. In doing the acts and/or omissions alleged herein, Defendants, and each of them, acted
11
     under color of authority and/or under color of law.
12
        24. Due to the acts and/or omissions alleged herein, Defendants, and each of them, acted as
13
     the agent, servant, and employee and/or in concert with each of said other Defendants herein.
14
        25. Plaintiffs timely filed a Government Tort Claim on March 18, 2019. The City of Vallejo
15

16   did not respond to Plaintiffs’ claims, which were rejected by operation of law on May 2, 2019.

17
                                       STATEMENT OF FACTS
18
        26. On Febuary 9, 2019, at approximately 10:30 p.m., a yet to be identified person found
19

20   Decedent Willie McCoy slumped over the steering wheel of his car. Mr. McCoy’s car was

21   located in the Taco Bell drive through, located at 974 Admiral Callaghan Lane, in Vallejo,

22   California.

23      27. Emergency services were called and Vallejo Police Department Officers were dispatched
24   to the scene for a welfare check. City of Vallejo Police Department Officers Ryan McMahon,
25
     Anthony Romero-Cano, Mark Thompson, Jordan Patzer, Bryan Glick, Collin Eaton and other



                           COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                     -6
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 7 of 26


     yet-to-be-identified Vallejo Police Officers arrived on scene, including one or more officers who
 1
     were not wearing uniforms identifing them as police officers.
 2

 3      28. Mr. McCoy’s car was located on private property and the assembled officers did not

 4   suspect Mr. McCoy of having commited any crime or infraction.

 5      29. When Officers approached Mr. McCoy’s car, they found him unconscious,

 6   allegedly with a handgun on his lap without the magazine in it. Mr. McCoy’s doors were
 7   allegedly locked; however, the passenger side window was missing and only had a thin piece of
 8
     plastic covering it. Nothing but the thin piece of plastic prevented the Officers from opening
 9
     and/or unlocking the passenger car door to remove the gun.
10
        30. Inexplicably, at least six Vallejo Police Officers surrounded the front of the car despite
11
     their claim that Mr. McCoy’s car was still in drive.
12
        31. The Officers stood around the car instead of following their training and common sense,
13
     which would have directed them to take a position of safety behind their numerous patrol
14
     vehicles.
15

16      32. One of the Officers commanded his fellow officers to shoot Mr. McCoy if he moved and

17   to not give Mr. McCoy a chance.

18      The Officers inexplicably gathered around Mr. McCoy’s car but never attempted to wake

19   him up or develop a plan to safely remove him from the car.
20      33. Instead, when Mr. McCoy, who had his eyes closed, scratched his shoulder and slumped
21
     forward in his seat, the Officers simultaenously screamed at Mr. McCoy to ‘show his hands’
22
     while firing a barrage of ammunition into the sleeping man’s body, striking him dozens of
23
     times.
24
        34. Fifty-five rounds were fired at Mr. McCoy as he slept.
25




                           COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      -7
            Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 8 of 26


         35. None of the Officers ever identified themselves as police officers prior to opening fire on
 1
     Mr. McCoy.
 2

 3       36. The Officers’ bullets struck Mr. McCoy in the head, ear, neck, chest, arms, shoulders,

 4   hands, and back. The gory scene prevented the McCoy family from being able to have an open

 5   casket at his funeral.

 6       37. The Officers bungled the operation from start to finish. For the example, the Officers
 7   failed to: 1) develop a plan of action to ensure the safety of all persons involved; 2) make any
 8
     attempt to unlock the car from the missing passenger side window and remove Mr. McCoy or the
 9
     gun from the car; 3) retreat to a position of safety; 4) summon the SWAT or critical incident
10
     team; 5) summon supervisory staff to the scene in order to devise, manage and/or direct a sound
11
     plan of action; 6) identify themselves as police officers; 7) demonstrate proper gun handling
12
     procedures; or 8) reassess the perceived threat between each application of force.
13
         38. Plaintiffs are informed and believe and thereon allege that the City of Vallejo, Chief
14
     Bidou, City Manager Nyhoff and DOES 26-50, inclusive, breached their duty of care to the
15

16   public in that they have failed to discipline ANY of the Defendant Officers and DOES 1-25

17   inclusive, for their respective misconduct and involvement in the incident described herein,

18   namely shooting a non-threatening person in violation of logic, policy, training and best

19   practices. Their failure to discipline Defendant Officers and DOES 1-25 inclusive, demonstrates
20   the existence of an entrenched culture, policy or practice of promoting, tolerating and/or ratifying
21
     with deliberate indifference, the use of excessive force and the fabrication of official reports to
22
     cover up the Defendant officer and DOES 1-25’s inclusive, misconduct.
23
         39. Plaintiffs are informed, believe and thereon allege that members of the City of Vallejo
24

25




                              COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       -8
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 9 of 26


     Police Department, including, but not limited to Defendant Officers and Does 1-25 inclusive
 1
     and/or each of them, have individually and/or while acting in concert with one another used
 2

 3   excessive, arbitrary and/or unreasonable force against Willie McCoy.

 4      40. Plaintiffs are further informed, believe and therein allege that as a matter of official

 5   policy – rooted in an entrenched posture of deliberate indifference to the constitutional rights of

 6   persons who live, work or visit the City of Vallejo, the CITY, CHIEF and CITY MANAGER
 7   have allowed persons to be abused by its Police Officers including Defendant Officers and Does
 8
     1-25 and/or each of them, individually and/or while acting in concert with one another. The
 9
     CHIEF and CITY MANAGER are final decision makers for the police department as together
10
     they make the final decisions about discipline, training, supervision and development of
11
     constitutional policing.
12
        41. Plaintiffs are informed, believe and therein allege that City of Vallejo Police Department
13
     exhibits a pattern and practice of using excessive force against citizens and despite these
14
     incidents, none of the Officers are ever found in violation of department policy, even under the
15

16   most questionable of circumstances. Vallejo Police Department failure to discipline or retrain the

17   Defendant Officers is evidence of an official policy, entrenched culture and posture of deliberate

18   indifference toward protecting citizen’s rights and the resulting deaths and injuries is a proximate

19   result of the Vallejo Police Department’s failure to properly supervise its Officers and ratify their
20   unconstitutional conduct. Plaintiffs are informed, believe and therin allege that the following
21
     instances are examples of the City of Vallejo’s pattern and practice of condoning misconduct:
22
              (a)   In May 2012, Mr. Anton Barrett, an unarmed man, was shot and killed by Vallejo
23
                    Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as
24

25




                           COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      -9
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 10 of 26


             a result of shooting an unarmed man. The City of Vallejo settled this case. (See
 1
             US Eastern District Court Case No.: 2:13-cv-00846)
 2

 3     (b)   In 2012, Mr. Mario Romero, an unarmed man, was shot and killed by Vallejo

 4           Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as

 5           a result of this incident. The City of Vallejo settled this case. (See US Eastern

 6           District Court Case No.: 2:13-cv-01072)
 7     (c)   In 2012, Mr. Jeremiah Moore, an unarmed man, was shot and killed by Vallejo
 8
             Police Officer Sean Kenney. Officer Kenney was never disciplined or retrained as
 9
             a result of this incident. After having killed three men in five months, Officer
10
             Sean Kenney voluntarily left the department, but was later inexplicably rehired as
11
             a Homicide Detective, despite public outcry.
12
       (d)   In August 2012, minor Jared Huey was shot and killed by a Vallejo Police
13
             Officer, after a pursuit. Mr. Huey was shot while unarmed with his hands up.
14
             Upon information and belief, none of the defendants involved in this case were
15

16           disciplined or retrained. This case settled. (See 2:13-cv-00916)

17     (e)   In August 2015, Mr. Jimmy Brooks was having a mental health crisis when

18           Vallejo Police Department Officers Spencer Munoz-Bottomly, Matthew Samida,

19           Zach Jacobsen, James Duncan, Jesse Irwin, Ted Postolaki and Hicks contacted
20           him. Instead of providing mental health services, the officers ended up breaking
21
             Mr. Brooks’ ankle and fibula. No officers were disciplined or retrained as a result
22
             of this incident. This case settled. (See 2:16-cv-02376).
23
       (f)   In January 2015, Mr. Jon Connelly was violently attacked by Vallejo Police
24
             Officer Bradley Phillips. During the incident, Officer Phillips threw Mr. Connelly
25




                    COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                              - 10
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 11 of 26


             to the ground and smashed his hand and wrist into the concrete with his boot,
 1
             breaking the bones. In addition, Mr. Connelly suffered a torn rotator cuff and
 2

 3           other injuries. Federal litigation ensued. Prior to the federal trial in this matter,

 4           Vallejo Police Officers threatened one of Mr. Connelly’s family members. Mr.

 5           Connelly has experienced a pattern of harassment ever since speaking out about

 6           this incident. (See US Eastern District Court Case No.: 2:16-cv-1604)
 7     (g)   In June 2015, Jason Anderson was pulled over by Vallejo Police Officers
 8
             Herndon, Melville, and Coelho. Officers inexplicably tased and punched Mr.
 9
             Anderson multiple times. During the incident, Officers were caught on audio
10
             concocting a story to conceal their violations. No officers were disciplined or
11
             retrained as a result of this incident. Litigation is still ongoing. (See US Eastern
12
             District Court Case No.: 2:17-cv-00137)
13
       (h)   In December 2015, Mr. Joseph Ledesma was brutally attacked without
14
             provocation by Vallejo Police Officers Robert Demarco and Amanda Blain on his
15

16           own front lawn. Mr. Ledemsa suffered multiple fractures in both his arms due to

17           Officer Demarco’s vicious metal baton strikes. Officer Blain tased Mr. Ledesma

18           multiple times and threatened to do the same to his wife. Mr. Ledesma was struck

19           so many times the metal baton bent and had to be disgarded. In his official police
20           report, Officer Demarco claimed he struck Mr. Ledesma only ONE TIME, despite
21
             the photographic evidence of numerous baton strikes on Mr. Ledesma’s arms.
22
             Inexplicably, the officers did not use their body worn cameras until after they
23
             ceased using force. No one was disciplined or retrained as a result of this incident.
24
             During federal litigation related to this matter, Defendant Demarco provided a
25




                    COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                - 11
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 12 of 26


             patently different fact statement under oath which contradicts the stated facts
 1
             provided in his police report. He later recanted his new statement and adopted the
 2

 3           statements made in his police report. This case is set for trial in April 2020. (See

 4           2:17-cv-0010)

 5     (i)   In April 2016, Mr. Derrick Shields was attacked by multiple Vallejo Police

 6           Officers while lying face down on the ground. Officers kicked, punched, and
 7           struck him with a baton and flashlight. Mr. Shields was beaten unconscious and
 8
             sustaiend a broken jaw and teeth as a result of this incident. Upon information and
 9
             belief, none of the officers involved in this incident were retrained or disciplined.
10
             (See US Eastern District Court Case No.: 2:16-cv-02399)
11
       (j)   On January 23, 2017, Decedent Angel Ramos was shot to death by Vallejo Police
12
             Officer Zachary Jacobsen. The City of Vallejo Police Department issued a press
13
             release about the shooting death wherein they claimed Angel Ramos was shot
14
             because he was stabbing a child. This public release of knowingly inaccurate
15

16           information was calculated to mislead the public and villify the decedent, in order

17           to dissuade public outcry and conceal unlawful practices. Witness testimony and

18           physical evidence belies the department’s public claims and shows that Angel

19           Ramos was shot while unarmed and engaged in a fist fight. Officer Jacobsen shot
20           Angel Ramos from a place of obvious tactical disadvantage and did not activate
21
             his lapel camera, in violation of training and department policy. Officer Jacobsen
22
             was not disciplined or retrained as a result of this incident. This case is set for trial
23
             in October 2019. (See US Eastern District Court Case No.: 2:17-cv-01619)
24

25




                    COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                - 12
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 13 of 26


       (k)   In Feburary 2017, Mr. Michael Kennedy was lawfully videotaping an incident
 1
             involving Vallejo Police Officers. The Officers demanded that Mr. Kennedy stop
 2

 3           videotaping and arrested him in violation of his first amendment rights. Upon

 4           information and belief, officers were not disciplined or retrained as a result of this

 5           incident. A claim has been filed and litigation is currently stayed.

 6     (l)   In March 2017, Mr. Nickolas Pitts was taking out his garbage when he was
 7           accosted by Vallejo Police Officers Ryan McLaughlin and Officer Kimodo. Mr.
 8
             Pitts was commiting no crime or infraction. Nevertheless, the Officer violently
 9
             threw into a light pole and ripped some of his dreadlocks from his head. Officers
10
             falsely claimed to onlookers that Mr. Pitts was on parole, despite Mr. Pitts having
11
             no criminal record whatsoever. The Officers then proceeded to falsely arrest Mr.
12
             Pitts for resisting arrest. During the course of this incident Officers failed to
13
             activate their body worn cameras until after handcuffing Mr. Pitts. All charges
14
             were laterdismissed against Mr. Pitts and no officers were disciplined or retrained
15

16           as a result of this incident. This case settled. (See US Eastern District Court Case

17           No.: 2:17-cv-00988)

18     (m) In March 2017, Mr. Dejuan Hall was viciously beaten by a Vallejo Police Officer

19           while suffering a known mental health episode. Instead of providing assistance, a
20           Vallejo PD Officer Spence Munoz-Bottomly punched Mr. Hall in the face
21
             multiple times and beat him with a flashlight. This incident was captured on
22
             video. Upon information and belief, no officers were disciplined or retrained as a
23
             result of this incident. The City of Vallejo settled this case in June 2019.
24

25




                    COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                               - 13
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 14 of 26


       (n)   In July 2017, Mr. Carl Edwards was attacked by Vallejo Police Officers Spencer
 1
             Muniz-Bottomley, Mark Thompson, Bretton Wagoner, Sgt. Steve Darden while
 2

 3           fixing a fence. During this vicious beating, Mr. Edwards suffered head trauma

 4           consisting of a broken nose, a black eye, cuts to his face, arms, back, hands,

 5           head. The eye injury required that he get stitches over his right brow. This

 6           incident was also captured on video. Upon information and belief, none of the
 7           officers involved in this incident were disciplined or retrained. It should be noted
 8
             that Sgt. Steve Darden has a number of unwarranted violent incidents with the
 9
             public captured on video, including an incident where he attacked a crime victim.
10
             Nevertheless, he remains part of the commmand staff. Litigation in this case is
11
             ongoing.
12
        (o) On February 13, 2018, Decedent Ronell Foster was shot to death by Defendant
13
             Ryan McMahon, after being stopped for not having a headlight on his bicycle.
14
             The City of Vallejo Police Department issued a press release in response to this
15

16           incident wherein they claimed Mr. Foster and Officer McMahon had a violent

17           confrontation wherein Mr. Foster supposedly menacingly raised a flashlight in his

18           hand, prompting Officer McMahon to fear for his life and open fire. The public

19           release of knowingly inaccurate information was calculated to mislead the public
20           and villify the decedent, in order to dissuade public outcry and conceal the police
21
             department’s unlawful practices. Video evidence of the incident belies the
22
             department’s public claims and shows Mr. Foster being shot in the back while
23
             attempting to flee from Officer McMahon, who was striking Mr. Foster in the
24
             head with a flashlight. Officer McMahon did not activate his body worn camera
25




                    COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                              - 14
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 15 of 26


            until after Mr. Foster was shot and killed. Officer McMahon was never
 1
            disciplined or retrained after shooting an unarmed man in the back. This case is
 2

 3          currently being litigated. (See US Eastern District Court No.: 2:18-cv-00673)

 4       (p) In April 2018, Ms. Sherry Graff was at her home when Vallejo Police Officer

 5           Murphy arrived in response to a welfare check. Ms. Graff was lured out of her

 6           house for the purpose of being arrested. Ms. Graff was thrown down the stairs
 7           and abused so violently that her breasts were covered in fingerprints that were
 8
             caused by being unlawfully groped. As a aresult of the attack, Ms. Graff required
 9
             mutiple staples to repair the lacerations to her head. This incident was captured
10
             on lapel camera video. No one was disciplined or retrained as a result of this
11
             incident. This case is currently being litigated. (See US Eastern District Case
12
             No.: 2:18-cv-02848);
13
         (q) In August 2018, Angel Bagos was attacked by Vallejo Police Officers in front of
14
            a restaurant. Without cause, the Offciers knocked Mr. Bagos down, hog tied and
15

16          severely beaten with a flashlight. Mr. Bagos was arrested but all charges were

17          subsequently dropped. This incident was also caputed on video. Upon information

18          and belief, none of the officers involved in this incident were disciplined or

19          retrained. A claim has been filed in this matter and litigtion is forthcoming.
20       (r) In October 2018, Delon Thurston was racially profiled and stopped by Vallejo
21
            Police Officer Kevin Barreto, without cause. After alleging that Ms. Thurston
22
            stole her own car; which had not been reported stolen, the Officers dragged her
23
            out of her own car which was parked in her own driveway and arrested her. In a
24
            blatant display of police power, abuse and depravity, the officer penetrated Ms.
25




                   COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                             - 15
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 16 of 26


               Thurston’s vagina through her clothing. Ms. Thurston was arrested and taken to
 1
               jail. The District Attorney did not charge Ms. Thurston with a crime. Ms.
 2

 3             Thurston had never been arrested prior to this incident. No one was disciplined or

 4             retrained as a result of this incident. A claim was filed with the City of Vallejo

 5             and litigation is forthcoming;

 6       (s) In January 2019, Mr. Adrian Burrell was lawfully videotaping his cousin Michael
 7             Lawson, who was being held at gunpoint by Vallejo Police Officer David
 8
               McLaughlin, for an alleged traffic violation. Mr. Burrell was standing on the
 9
               porch of his own home, approximately 35 feet away from the officer. Vallejo
10
               Police Officer David McLaughlin unlawfully demanded that Mr. Burrell go back
11
               into his house. When Mr. Burrell refused, Officer McLaughlin attacked Mr.
12
               Burrell, causing him to suffer a concussion and other injuries. Officer
13
               McLaughlin then placed him under arrest. Fortunately, the incident was captured
14
               on video and was the subject of international outrage. It was later learned that in
15

16             August 2018, Officer David McLaughlin violently attacked a man in Walnut

17             Creek on video, while off duty, which was known to the Chief of Police Andrew

18             Bidou. Mr. Adrian Burrell met with Chief of Police Andrew Bidou following the

19             incident. Despite seeing two videos of Officer McLaughlin engaging in two
20             unprovoked violent attacks on innocent people, and other violent on duty
21
               incidents, Chief Bidou maintains that Officer McLaughlin was not a danger to the
22
               community;
23
         (t)    In March 2019, Carlos Yescas was stopped by a Vallejo Police Department
24
               Lieutenant Nichelini for a minor traffic offense. The Lieutenant was in plain
25




                      COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                - 16
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 17 of 26


           clothes and driving an unmarked car not suitable for transport. Lt. Nichelini failed
 1
           to identify himself as a police officer and falsely accused Mr. Yescas of resisiting,
 2

 3         because he was still wearing his seatbelt. Lt. Nichelini tried to drag Mr. Yescas

 4         out of the car while he was still in his seatbelt. Mr. Yescas was thrown onto the

 5         ground, while the Lieutenant kneeled down and onto his back. Mr. Yescas told the

 6         Lieutenant that he was unable to breath. Mr. Yescas was arrested. This incident
 7         was captured on video by Mr. Yescas’ 10-year-old brother. To date, members of
 8
           the Vallejo Police Department continue to follow, stop and harass the Yescas
 9
           family. Upon information and belief, Lt. Nicholini was not disciplined or
10
           retrained as a result of this incident. Mr. Yescas had never been arrested prior to
11
           this incident. A claim for this incident is forthcoming.
12
         (u) On April 15, 2019, Deyana Jenkins and several young women were stopped by
13
            multiple Vallejo Police Officers without cause. Ms. Jenkins is the niece of
14
            Decedent Willie McCoy. The young women were held at gunpoint without
15

16          cause. Ms. Jenkins was compliant; nevertheless, a yet-to-identified Officer

17          dragged her out of the car, threw her on the ground and tased her. Ms. Jenkins

18          was arrested and taken to jail. The District Attorney refused to charge Ms.

19          Jenkins with any crime related to this unlawful incident. Prior to this incident,
20          Ms. Jenkins had never been arrested in her entire life. The incident was captured
21
            on bystander cellphone video. Upon information and belief, no officers were
22
            disciplined or retrained as a result of this incident. A claim has been filed and
23
            litigation is forthcoming.
24

25




                  COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                            - 17
     Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 18 of 26


         (v) In May 2019, the City of Vallejo held a town hall forum for people to discuss the
 1
             selection of a new Chief of Police. Nearly every single person in the room of
 2

 3           approximately 100 people reported fear and concerns about the Vallejo Police

 4           Department. Individuals of every race, age, religion, sexual orientation and

 5           socioecomonic group presented their concerns about Vallejo Police

 6           Department’s well-documented history of racial profiling, abuse, violence and
 7           intimidation of members of the community. Vallejo’s City Manager Greg Nyhoff
 8
             was present during the entire meeting and spoke to the room of people. Manager
 9
             Nyhoff told the forum participants that he was the person untimately responsible
10
             for the Chief and the Department and that “the bucks stops with me [him]”.
11
        (w) On June 25, 2019, Vallejo City Manager Greg Nyhoff spoke at a regularly
12
            scheduled City Council meeting. Shockingly, Mr. Nyhoff publicly ratified the
13
            department’s infamous history of violence and contravened the countless civil
14
            claims, civil complaints, videos, photos and testimonials from the community
15

16          reporting unwarranted violence, abuse, false arrest, racial profiling and

17          intimidation by denying that there is an excessive force problem with Vallejo

18          Police Officers. “My opinion, those just don’t seem like there’s excessive use of

19          force or a lot of use of force in our community,” Nyhoff said. “There are people
20          who resist,” Nyhoff said. “There are people with mental illness who you just have
21
            to use force, sometimes for their own health or well being.” Mr. Nyhoff’s
22
            statements clearly seek to publicly ratify, encourage and condone the
23
            departments’ well documented pattern and practice of gratuitous violence and
24
            unconstitutional policing. Mr. Nyhoff’s statements regarding force being used on
25




                   COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                             - 18
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 19 of 26


                    mentally ill individuals is in contrast to P.O.S.T. training, Vallejo Police
 1
                    Department policy, state and federal law and seeks to excuse unlawful behavior.
 2

 3      42. Plaintiffs are informed, believe and therein allege that City of Vallejo knew, had reason

 4   to know by way of actual or constructive notice of the aforementioned policy, culture, pattern

 5   and/or practice and the complained of conduct and resultant injuries/violations.

 6      43. Plaintiffs are ignorant of the true names and capacities of Defendant Deputies DOES 1
 7   Through 25, inclusive, and therefore sue these Defendants by such fictitious names. Plaintiffs
 8
     are informed, believe, and thereon allege that each Defendant so named is responsible in some
 9
     manner for the injuries and damages sustained by Plaintiffs as set forth herein. Plaintiffs will
10
     amend their complaint to state the names and capacities of DOES 1-50, inclusive, when they
11
     have been ascertained.
12

13                                               DAMAGES

14
        44. As a proximate result of Defendants’ conduct, Plaintiffs were mentally and emotionally
15
     injured and damaged, including but not limited to Plaintiffs’ loss of familial relations,
16
     Decedent’s society, comfort, protection, companionship, love, affection, solace, and moral
17

18   support as a consequence of Defendants’ violation of Plaintiffs’ federal civil rights under 42

19   U.S.C. § 1983 and the Fourteenth Amendment.

20      45. Plaintiffs, as co-successors-in-interest to Decedent, WILLIE MCCOY, are entitled to

21   recover damages pursuant to the Decedent’s right of survivorship for the conscious pain and
22   suffering Decedent endured as a result of the violation of Decedent’s civil rights.
23
        46. Plaintiffs found it necessary to engage the services of private counsel to vindicate the
24

25




                           COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 19
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 20 of 26


     Decedent and Plaintiff’s rights under the law. Plaintiffs are entitled to an award of reasonable
 1
     attorney’s fees and/or costs pursuant to statute(s) in the event that Plaintiff is the prevailing
 2

 3   parties in this action under 42 U.S.C. Sections 1983, 1985, 1986, and 1988.

 4      47. The conduct of the Defendant Police Officers was malicious, wanton, and oppressive.

 5   Plaintiffs, as co-successors-in-interest to Decedent Willie McCoy are therefore entitled to an

 6   award of punitive damages against said Defendant Officers.
 7
                                           CAUSES OF ACTION
 8
                                       FIRST CAUSE OF ACTION
 9
      (Fourth Amendment –Survival Action - Excessive Force under 42 U.S.C. Section 1983)
10
     (All Plaintiffs as Co-Successors-in-Interest to Decedent WILLIE MCCOY Against Defendants
11
            MCMAHON, ROMERO-CANO, THOMPSON, PATZER, GLICK and EATON)
12
        48. Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 47 of this
13
     Complaint.
14
        49. When Officers unlawfully shot and killed Decedent without lawful justification or
15
     warning, they deprived Decedent of his right to be secure in his person against unreasonable
16
     searches and seizures as guaranteed to him under the Fourth Amendment to the United States
17

18   Constitution. The Defendant Officers’ actions were excessive and unreasonable, especially

19   because decedent was sleeping and officers were responding to a welfare check for an

20   unconscious man slumped over the steering wheel. Decedent was forced to endure conscious

21   pain and suffering from the deadly wound caused by Defendant Officers’ conduct.
22          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
23

24

25




                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       - 20
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 21 of 26


                                     SECOND CAUSE OF ACTION
 1
                         (Fourteenth Amendment – Violations of Plaintiff’s
 2
                     Right to Familial Relationship under 42 U.S.C. Section 1983)
 3
            (All Plaintiffs individually Against Defendants MCMAHON, ROMERO-CANO,
 4                            THOMPSON, PATZER, GLICK and EATON)

 5      50. Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1 through 49

 6   of this Complaint.
 7      51. Defendant acted under color of state law, and without due process of law, deprived
 8
     Plaintiffs of their right to a familial relationship with their brother, by seizing Decedent by use of
 9
     unreasonable and unjustifiable deadly force causing injuries that resulted in Decedent’s death in
10
     violations of their rights secured by the Fourteenth Amendment to the United States Constitution.
11
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
12

13                                    THIRD CAUSE OF ACTION
14
      (Municipal Liability for Unconstitutional Custom or Policy (Monell)–42 U.S.C. section
                                              1983)
15

16     (Plaintiffs as Co-Successors-in-Interest to Decedent WILLIE MCCOY Against Defendant
                           CHIEF, CITY MANAGER, CITY and Does 26-50)
17
        52. Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1-51 of this
18
     complaint.
19
        53. Plaintiffs are informed and believes and thereon alleges that high ranking CITY
20
     officials, Police Chief Andrew Bidou, City Manager Greg Nyhoff, and DOES 1-50, and/or each
21

22   of them, knew and/or reasonably should have known that Vallejo Police Officers are

23   inadequately trained and historically engage in actions contrary to state law, federal law, and

24   department policy, as described above.

25      54. Plaintiffs are informed and believes and thereon alleges that high ranking CITY



                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 21
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 22 of 26


     officials, Police Chief Andrew Bidou, City Manager Greg Nyhoff, and DOES 1-50, and/or each
 1
     of them, knew and/or reasonably should have known that their officers are inadequately
 2

 3   supervised, resulting in a lack of discipline and failure to retrain and involved officers after

 4   officer engage in conduct contrary to state law, federal law, and department policy, as described

 5   above.

 6      55. Despite having such notice, Plaintiffs are informed and believes and thereon alleges that
 7   Defendants, and DOES 1-50, and/or each of them, approved, ratified, condoned, encouraged
 8
     and/or tacitly authorized the employment of inadequately trained police officers that engage in
 9
     actions contrary to state law, federal law, and department policy, as described above.
10
        56. Plaintiffs are informed and believe and thereon allege that high ranking CITY
11
     officials, including Defendants, Chief Andrew Bidou, City Manager Greg Nyhoff and DOES 1-
12
     50, and/or each of them, knew and/or reasonably should have known that supervisory and
13
     training staff, up to and including the Chief of Police, failed to adequately supervise, discipline
14
     and retrain officers who were blatantly violating state law, federal law and department policy.
15

16      57. Despite having such notice, Plaintiffs are informed and believe and thereon allege that

17   Defendants, and DOES 1-50, and/or each of them, approved, ratified, condoned, encouraged

18   and/or tacitly authorized the failure to adequately supervise officers. Defendants went so far as to

19   publicly criticizie media outlets for broadcasting true and accurate information about incidents of
20   excessive force.
21
        58. Despite having such notice, Defendants Chief Andrew Bidou, City Manager Greg
22
     Nyhoff, and DOES 26-50, and/or each of them, publicly and openly deny the existence of any
23
     ongoing and systemic violence and/or unlawful conduct perpetrated, orchestrated and covered-up
24
     by City of Vallejo Police Department staff, and thereby approve, ratify, condone, encourage
25




                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 22
             Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 23 of 26


     and/or tacitly authorize unlawful behavior.
 1
        59. The injuries and damages to Decedent and Plaintiffs as alleged herein were the
 2

 3   Foreseeable and proximate result of said inadequate training and/or inadequate supervision of

 4   Defendants and/or DOES 1-50 in his/their capacity as police officers for the CITY, and each of

 5   them.

 6      60. Plaintiffs are informed and believe and thereon allege that the damages sustained as
 7   alleged herein were the direct and proximate result of municipal customs and/or policies of
 8
     deliberate indifference in the training and supervision of the Defendants and/or DOES 1-50 in
 9
     his/their capacity as police officers for the CITY.
10
        61. The aforementioned failure to train and/or supervise Defendants and/or DOES 1-50 in
11
     his/their capacity as police officers for the CITY, and each of them, resulted in the deprivation of
12
     Decedent and Plaintiffs’ constitutional rights including, but not limited to, violations of the
13
     Fourth and Fourteenth Amendment.
14
        62. The aforementioned inadequate training and supervision of officers resulted in the
15

16   deprivation of Plaintiffs’ constitutional rights including, but not limited to, the following:

17                  a. The right to be free from unreasonable searches and seizures, as guaranteed

18                      by the Fourth Amendment to the United States Constitution;

19                  b. The right not to be deprived of life or liberty without due process of law, as
20                      guaranteed by the Fourteenth Amendment to the United States Constitution,
21
                        and;
22
                    c. The right to equal protection of the laws, as guaranteed by the Fourteenth
23
                        Amendment to the United States Constitution;
24
        63. Said rights are substantive guarantees under the Fourth and/or Fourteenth Amendments to
25




                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 23
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 24 of 26


     the United States Constitution.
 1
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
 2

 3                                     FOURTH CAUSE OF ACTION

 4                                               (Negligence)
      (All Plaintiffs as Co-Successors-in-Interest to Decedent WILLIE MCCOY Against Defendants
 5
             MCMAHON, ROMERO-CANO, THOMPSON, PATZER, GLICK and EATON)
 6

 7      64. Plaintiff re-alleges and incorporates by reference herein paragraphs 1 through 64 of this
 8
     Complaint, except for any and all allegations of intentional, malicious, extreme, outrageous,
 9
     wanton, and oppressive conduct by defendants, and any and all allegations requesting punitive
10
     damages.
11
        65. Defendant Officers and DOES 1-25 inclusive, by and through their respective agents and
12
     employees, caused devastating and fatal injuries to Willie McCoy, as a result of their negligent
13
     conduct and/or negligent failure to act as set-forth herein, including, but not limited to: failure to
14
     use proper tactics and/or employ reasonable police procedures and/or use appropriate force.
15

16      66. As an actual and proximate result of said defendants’ negligence, Plaintiff sustained

17   pecuniary loss and pain and suffering, in an amount according to proof at trial.

18          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

19
                                    FIFTH CAUSE OF ACTION
20
                             (Violation of CALIFORNIA CIVIL CODE §52.1)
21

22    (All Plaintiffs as Co-Successors-in-Interest to Decedent WILLIE MCCOY Against Defendants
             MCMAHON, ROMERO-CANO, THOMPSON, PATZER, GLICK and EATON)
23
        67. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 66 of this
24

25
     Complaint.




                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                       - 24
           Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 25 of 26


        68. Defendant DOES’ above-described conduct constituted interference, and attempted
 1
     interference, by threats, intimidation and coercion, with Willie McCoy’s peaceable exercise and
 2

 3   enjoyment of rights secured by the Constitution and laws of the United States and the State of

 4   California, in violation of California Civil Code §52.1.

 5          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

 6
                                      SIXTH CAUSE OF ACTION
 7
                                                 (Battery)
 8
      (All Plaintiffs as Co-Successors-in-Interest to Decedent WILLIE MCCOY Against Defendants
 9
            MCMAHON, ROMERO-CANO, THOMPSON, PATZER, GLICK and EATON)
10
        69. Plaintiffs re-allege and incorporate by reference paragraphs 1 through 68 of this
11

12   complaint.

13      70. Defendants’ above-described conduct constituted a battery.

14          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

15

16
                                             JURY DEMAND
17
        71. Plaintiff hereby demands a jury trial in this action.
18

19                                               PRAYER
20          WHEREFORE, Plaintiffs pray for relief, as follows:
21
            1.      For injunctive relief, including but not limited to enjoining the Vallejo Police
22

23                  Department from engaging in unconstitutional policing, that an independent

24                  monitor be assigned to supervise and evaluate whether the unconstitutional

25                  policing has stopped;



                           COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                     - 25
          Case 2:19-cv-01191-JAM-CKD Document 1 Filed 06/27/19 Page 26 of 26


           2.        For general damages in a sum to be proven at trial;
 1
           3.        For special damages, including but not limited to, past, present and/or future wage
 2

 3                   loss, income and support, medical expenses and other special damages in a sum to

 4                   be determined according to proof;

 5         4.        For punitive damages against the individual officers in a sum according to proof;

 6         5.        For reasonable attorney’s fees pursuant to 42 U.S.C. § 1988 and § 794 (a);
 7         6.        Any and all permissible statutory damages;
 8
           7.        For cost of suit herein incurred; and
 9
           8.        For such other and further relief as the Court deems just and proper.
10

11
     June 28, 2019                                  Law Offices of John L. Burris

12
                                                    ___/s/_John L. Burris_________
13                                                  John L. Burris
                                                    Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25




                            COMPLAINT FOR DAMAGES FOR CIVIL RIGHTS VIOLATIONS
                                                      - 26
